Citation Nr: 0024662	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to restoration of a 10 percent rating (reduced to 
0 percent) for a rectal abscess and anal fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1982 to July 
1986.  

This matter comes to Board of Veterans' Appeals (Board) from 
a December 1998 RO decision that reduced the rating for 
service-connected rectal abscess and anal fistula from 10 
percent to 0 percent, effective March 1, 1999.  The only 
issue properly on appeal at this time is restoration of the 
prior 10 percent rating for this condition.

Statements from the veteran and his representative reflect 
that he is seeking an increased rating for service-connected 
Crohn's disease, currently rated 30 percent.  He has 
submitted, directly to the Board, documents concerning a 
recent hospital admission with surgery for Crohn's disease.  
The issue of an increased rating for Crohn's disease is not 
on appeal at this time, and the Board refers the issue to the 
RO for appropriate action.


FINDINGS OF FACT

1.  A 10 percent rating for a rectal abscess and anal fistula 
was in effect from 1986 to 1999, and the RO has reduced the 
rating to 0 percent.

2.  There has been no material improvement in the rectal 
abscess and anal fistula, and the disability continues to be 
manifested by occasional moderate leakage.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for a 
rectal abscess and anal fistula have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic Codes 7332, 
7335, § 3.344 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from July 1982 to July 
1986.  He was discharged from service on the Temporary 
Disability Retirement List because of Crohn's disease.  

After service, effective with the veteran's July 1986 service 
separation, the RO established service connection and a 10 
percent rating for a rectal abscess and anal fistula.  Such 
percentage rating was continued until the RO's recent rating 
reduction action.  (Service connection and a 30 percent 
rating for Crohn's disease are separately established.)

On a July 1995 VA examination, it was noted that that he had 
an anal fistula at 9 o'clock, and the diagnoses were Crohn's 
disease and fistula-in-ano.  

On a March 1998 VA examination, it was reported that the 
veteran's anal fistula had healed since his last surgery (it 
was reported that this was in 1990 or so).  It was reported 
that there was no fecal leakage and the veteran did not wear 
a pad.  Some hemorrhoids were noted.  There was no irritation 
in the perianal area as would indicate fecal leakage.  The 
examiner could place one finger in the rectum/anus but with 
discomfort to the veteran.  There was some stenosis of the 
anal canal.  There was no presently draining fissure.  The 
diagnoses included Crohn's disease, status post multiple 
surgeries and bowel resection; and history of healed fistula 
and anal fissure.

VA outpatient treatment records from 1997 to 1998 show follow 
up treatment for Crohn's disease, but do not note symptoms 
relative to a rectal abscess or an anal fistula.

In August 1998 the RO proposed a reduction of the disability 
rating for the rectal abscess and anal fistula, from 10 
percent to 0 percent.  The veteran was notified of this 
decision by a letter dated in September 1998.

In October 1998 the veteran reported that his service-
connected rectal abscess and anal fistula was still active 
with drainage.  

In a December 1998 decision, the RO carried out the reduction 
in rating, from 10 percent to 0 percent, for the rectal 
abscess and anal fistula, effective from March 1, 1999.

On a February 1999 VA rectal examination, it was reported 
that the veteran had had an operation for his anal fistula in 
"1997" and had had much less drainage.  He reported that 
that he still had drainage once a week to once every other 
week in very small amounts.  It was noted that that there was 
no involuntary bowel movement.  Examination showed a 1-cm 
long anal fistula.  There did not appear to be any discrete 
large opening in the fistula and there was no evidence of 
leakage, and no fissures were present.  The diagnosis was 
right-sided anal fistula with no evidence of rectal abscess.

The veteran testified at a hearing at the RO in May 1999.  He 
said that he had to wear a pad for fecal leakage.  

On a June 1999 VA rectal examination, it was noted that that 
he had an opening at approximately 8:00 o'clock near the 
rectum that continued to drain yellow to brown material.  The 
veteran needed to wear a pad on a regular basis.  Elsewhere 
in the examination report it was reported that there was no 
drainage noted at the time of the examination.  The report 
also noted that the management of the fistula was being 
discussed with other doctors.

VA outpatient treatment records through 1999, and a May 2000 
medical record submitted to the Board,  primarily address the 
veteran's service-connected Crohn's disease.

II.  Analysis

The veteran appeals an RO decision that reduced the rating 
for his service-connected rectal abscess and anal fistula 
from 10 percent to 0 percent.  His claim for restoration of a 
10 percent rating is well grounded (plausible) within the 
meaning of 38 U.S.C.A. § 5107(a).  All relevant facts have 
been properly developed and, therefore, the VA's duty to 
assist in developing evidence pertinent to the claim has been 
satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Anal fistula is rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7335 by comparison to impairment of sphincter control 
under Diagnostic Code 7332.  Under Code 7332, when the 
impairment of rectal or anal sphincter control is healed or 
slight, without leakage, a 0 percent rating is assignable.  
When it is constant slight, or there is occasional moderate 
leakage, a 10 percent rating is assignable.  When there are 
occasional involuntary bowel movements, necessitating the 
wearing of a pad, a 30 percent rating is assignable. When 
extensive leakage is present and there are fairly frequent 
involuntary bowel movements, a 60 percent rating is 
assignable.  When there is complete loss of sphincter 
control, a 100 percent rating is assignable.

In reducing the rating, the RO complied with the procedures 
of 38 C.F.R. § 3.105, to give the veteran an opportunity to 
submit additional evidence, and as to the effective date for 
reduction.  The 10 percent rating was in effect from 1986 to 
1999, more than 5 years, and thus various provisions of 38 
C.F.R. § 3.344, pertaining to stabilization of disability 
ratings, apply.  38 C.F.R. § 3.344(c).  Under 38 C.F.R. 
§ 3.344(a), several requirements must be met in order to 
reduce the rating.  For instance, there must be a review of 
the entire record of examinations and medical-industrial 
history to ascertain whether the recent examination is 
complete; examinations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis for reduction; ratings for diseases subject to 
temporary and episodic improvement will not be reduced on any 
one examination except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated; and although 
material improvement in the condition is clearly reflected, 
the rating agency will consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  See Brown v. Brown, 5 
Vet.App. 413 (1993).  

There is conflicting evidence as to the presence and extent 
of leakage due to the veteran's anal fistula.  He has 
testified that he does have some leakage, and the 1999 VA 
examinations contain some information suggesting occasional 
moderate leakage (as required for a 10 percent rating).  
Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that there has been no material 
improvement in the rectal absess and anal fistula, and the 
disability continues to meet the criteria for a 10 percent 
rating.  Thus, restoration of the prior 10 percent rating for 
the condition is warranted.


ORDER

Restoration of a 10 percent rating for a rectal abscess and 
anal fistula is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

